Title: To Thomas Jefferson from Peter Maverick, 12 November 1822
From: Maverick, Peter
To: Jefferson, Thomas

Esteemed SirNew York
Novr 12th 1822The order received last Summer by the hand of Mr Coffee could not be completed earlier than this time on account of the prevailing sickness, which Caused me to remove from the city for several weeks, I now hasten to forward you an impression of it.The proof is not perfect, but could not get a better one without delaying, it 2 or 3 days longer hope the execution will prove satisfactory.You will please instruct me as to the number of impressions you require to be printed and of the quality of paper (that is to say whether it must be sized or unsized, thick or thin)I am Sir with much esteem and veneration your obedient ServtPeter Maverick